DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner of record has changed. Please direct all further correspondence to JIA-HAI LEE whose telephone number is (571)270-1691.

Election/Restrictions
Applicant’s species election in the reply filed on 9/18/2020 is acknowledged. In view of applicant’s arguments of the species election requirement (Remarks, p2 of 4, whole page), the arguments are persuasive; thus, the previous requirement of species election dated 9/18/2020 is withdrawn and the arguments are moot.

Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.

Priority
This application has PRO 62/590,196 filed on 11/22/2017.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear with respect to the phrase “providing a solid from protein-rich composition”. It appears to be missing a step to convert or treat protein-rich composition in claim 4 to a solid product (See claim 6). Claim 5 fails to distinctly define how to produce/provide a solid from protein-rich composition, rendering the metes and bounds of the phrase indefinite. Claim 7 is rejected as depending on claim 5.
Claim 12, depending from claim 8, is unclear with respect to the phrase “neither of said protein-rich composition and said solid are pH-adjusted prior to said spray drying”. The underlined “and” in claim 12 should be “nor”. Claim 8 disclosed a protein isolate solid is produced from said protein-rich composition by a spray drying process. The protein solid in claim 12 is produced after the spray drying process as disclosed on claim 8; thus, the protein prior to said spray drying is indefinite because the protein solid has not been made yet prior to spray drying.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. (EP 2926674 B1) in view of Mason (US 8,642,038 B2).
Schneppe et al. teach a method for providing a protein enriched product from egg albumen as follows:

    PNG
    media_image1.png
    387
    1228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    466
    media_image2.png
    Greyscale
Schneppe et al. teach a process for producing a food based on egg white, an alternative name of egg albumen, (Title). Schneppe et al. teach a method for providing a protein enriched product from egg albumen (egg white) comprising (a) removing at least 18% water by weight (claim 1), such as withdrawal about 50% water at 5 to 40 ° C to 20 to 30% dry matter followed by spray drying [0005]. Schneppe et al. teach (b) the use of ultrafiltration with a membrane with an exclusion limit of 20 kDa or 10kDa [p16, 0040] and the desired proteins with a molecular weight ˃ 10kDa are concentrated in the retentate phase. Schneppe et al. teach the process of producing or concentrating egg white protein can be carried out continuously [0034]. Schneppe et al. teach the egg white is desugared before, during or after the separation of salt and water, preferably before the pasteurization, to increases the shelf life of the food [p16, 0035-0036], reading on the limitation (c) the retentate protein substantially free of sugars. 
Schneppe et al. do not explicitly teach the isolated egg albumen (egg white) comprising less than 1% (w/w) lipids.
 isolated “Egg protein and egg lipid materials, and methods for producing the same” (Title; Fig 1). Mason teaches eggs comprising about 90% water and 10% protein by weight (col 1, line 41-45) and the most common protein in egg whites is ovalbumen, which accounts for over half of the proteins (col 1, line 48-49). Thus, removal of 50% water from egg white by ultrafiltration would concentrate egg white proteins by 2-fold (20% protein by weight). Mason teaches egg powder comprising at least 60% by weight protein, no more than about 1% by weight fat (lipid) and less than 0.5% by weight fat in some implementations (col 5, line 10-22). Mason further teaches dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, line 16-17), reading on a protein enriched product from egg albumen, on a dry basis, less than 1% (fat/lipid) in claim 1.
With respect to claims 4-6, Schneppe et al. teach the food of egg white protein is dried after pasteurization until a granulate is produced by spray granulation or spray drying [0031]. 
With respect to claim 7, Schneppe et al. teach no pH adjustment during ultrafiltration of egg white proteins and before (prior to) pasteurization [0034].

    PNG
    media_image3.png
    168
    639
    media_image3.png
    Greyscale
With respect to claims 8-10, Schneppe et al. teach the food of egg white protein is dried up and granulated to a particle size of a maximum 0.08 mm (reading on a free flowing powder) in claim 15 as follows, reading on the limitations in claims 8-10.
With respect to claim 11, Schneppe et al. teach the food of egg white proteins is made as a quick-dissolving powder in dry form which may be reconstituted by the addition of water to a consumable liquid food [0001], reading on instantizing said powder.
One of ordinary skill in the art before the effective filing date would have been taught to 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. (EP 2926674 B1) in view of Mason (US 8,642,038 B2) as applied to claims 1, 3-11 and further in view of Hinderer et al. (US 2012/0264688 A1).
Claim 2 is drawn to the method of claim 1 wherein said retentate collected after the filtrate in said diafiltering step exhibits an electrical conductance of no more than 5 mS.
Schneppe et al. in view of Mason teach an ultrafiltration process of concentrating egg white proteins comprising desalt and water as applied to claims 1 and 3-11 above.
Schneppe et al. in view of Mason do not explicitly teach electrical conductance of no more than 5 mS.
Similarly, Hinderer et al. teach an ultrafiltration process for protein purification comprising a step of desalination (Fig 1). Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. Thus, one of ordinary skill in the art would have been taught to terminate diafiltration when the conductivity of the permeate is less than 2.5 mS/cm, reading on the limitations in claims 2-3.
electrical conductance of no more than 5 mS because Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. The combination would have reasonable expectation of success because the references teach the use of ultrafiltration for protein purification proteins and desalination. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe et al. (EP 2926674 B1) in view of Mason (US 8,642,038 B2) and further in view of Hinderer et al. (US 2012/0264688 A1).
Claim 13 is drawn to a process for providing a protein isolate powder from egg albumen as follows.

    PNG
    media_image4.png
    437
    839
    media_image4.png
    Greyscale

Schneppe et al. teach a process for producing a food based on egg white, an alternative 
    PNG
    media_image2.png
    420
    466
    media_image2.png
    Greyscale
name of egg albumen, (Title). Schneppe et al. teach a method for providing a protein enriched product from egg albumen (egg white) comprising (a) removing at least 18% water by weight (claim 1), such as withdrawal about 50% water at 5 to 40 ° C to 20 to 30% dry matter followed by spray drying [0005]. Schneppe et al. teach the use of ultrafiltration with a membrane with an exclusion limit of 20 kDa or 10 kDa [p16, 0040] and the desired proteins with a molecular weight ˃ 10 kDa are concentrated in the retentate phase, reading on the ultrafiltration membrane cut-off 10 kDa in claims 13(b) and 19(b). Schneppe et al. teach the process of producing or concentrating egg white protein can be carried out continuously [0034]. Schneppe et al. teach the egg white is desugared before, during or after the separation of salt and water, preferably before the pasteurization, to increases the shelf life of the food [p16, 0035-0036], reading on the limitation of the retentate protein substantially free of sugars in claims 13 (step c) and 19 (step c). Schneppe et al. teach the food of egg white protein is dried after pasteurization until a granulate is produced by spray granulation or spray drying [0031] and further teach the egg white protein is dried up and granulated to a particle size of a maximum 0.08 mm (reading on a powder) in claim 15, reading on the limitation of spray drying said protein-rich composition to provide protein isolate powder in claims 15(d) and 19(d).
Schneppe et al. do not explicitly teach the isolated egg albumen (egg white) comprising less than 1% (w/w) lipids.
Similarly, Mason teaches isolated “Egg protein and egg lipid materials, and methods for reading on the limitation of concentrating egg white proteins at least 20% protein by weight in claims 13(a), 14-15, and 19(a). Mason teaches egg powder comprising at least 60% by weight protein, no more than about 1% by weight fat (lipid) and less than 0.5% by weight fat in some implementations (col 5, line 10-22). Mason further teaches dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, line 16-17), reading on a protein enriched product from egg albumen, on a dry basis, less than 0.5% (fat/lipid) in claims 13 (step c), 17, and 19 (step c).
Schneppe et al. in view of Mason do not explicitly teach electrical conductance of no more than 5 mS.
Similarly, Hinderer et al. teach an ultrafiltration process for protein purification comprising a step of desalination (Fig 1). Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. Thus, one of ordinary skill in the art would have been taught to terminate diafiltration when the conductivity of the permeate is less than 2.5 mS/cm, reading on the limitations in claims 13(b), claim 16, and 19(b).
With respect to claims 18 and 20, Mason teaches dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, line 16-17). The purity of a protein and lipid contaminants is a result-effective variable, which can be optimized within prior art conditions. MPEP 2144.05 (II.A.) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. 
One of ordinary skill in the art before the effective filing date would have been taught to combine Schneppe’s precess of producing egg white proteins with Mason’s teaching separation of egg white proteins from lipids because Mason teaches separation of protein components from lipids at the natural range of egg pH (col 4, 39-50) by filtration leading to dried edible albumen contains no yolk protein and less than 0.4% by weight fat (col 6, line 40-42). The combination would have reasonable expectation of success because both references teach purification of egg white proteins.
One of ordinary skill in the art would have been taught to collect retentate at electrical conductance of no more than 5 mS because Hinderer et al. teach diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm [0080]. The combination would have reasonable expectation of success because the references teach the use of ultrafiltration for protein purification proteins and desalination. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 12-13, and 16-17 are provisionally rejected on the ground of 
Claim 1 of the ‘846 application disclosed a method for providing a protein enriched product from egg albumen shown as follows.

    PNG
    media_image5.png
    532
    1160
    media_image5.png
    Greyscale

Claim 1 of the ‘846 application does not disclose molecular weight cutoff of the ultrafiltration membrane.
Claim 2 of the ‘846 application disclosed ultrafiltration membrane has a nominal molecular weight cutoff of at least 7 kDa, satisfying the instant step 1(b).
Thus, claims 1-2 of the ‘846 application are obvious to the instant claim 1.
Claim 4 of the ‘846 application disclosed said albumen concentrate is provided by removing at least 25% (v/v) of said water said egg albumen, satisfying the instant claim 1.
Claim 5 of the ‘846 application disclosed said diafiltering step exhibits an electrical conductance of no more than 5 mS, satisfying the instant claim 2.
Claim 6 of the ‘846 application disclosed said diafiltering step exhibits an electrical conductance of no more than 5 mS, satisfying the instant claim 3.

Claim 8 of the ‘846 application disclosed the method further comprising providing a solid from protein-rich composition, satisfying the instant claim 5.
Claim 9 of the ‘846 application disclosed said solid is provided by spray drying said protein-rich composition, satisfying the instant claim 6.
Claim 10 of the ‘846 application disclosed the method further comprising spray drying said protein-rich composition so as to provide a protein isolate solid, satisfying the instant claim 8.
Claim 11 of the ‘846 application disclosed the method further comprising pasteurizing said solid, satisfying the instant claim 9.
Claim 12 of the ‘846 application disclosed said solid is a free flowing powder, satisfying the instant claim 10.
Claim 13 of the ‘846 application disclosed the method of claim 12 further comprising instantizing said powder, satisfying the instant claim 11.

    PNG
    media_image6.png
    408
    676
    media_image6.png
    Greyscale
Claim 14 of the ‘846 application disclosed a method as follows, satisfying the instant claim 13.





said albumen concentrate is provided by removing at least 25% (v/v) of the water in said egg albumen, satisfying the instant claim 13.
Claim 17 of the ‘846 application disclosed albumen concentrate is provided by removing at least 33% (v/v) of the water in said egg albumen, satisfying the instant claim 14.
Claim 18 of the ‘846 application disclosed said retentate is collected after the filtrate in said diafiltering step exhibits an electrical conductance of no more than 3 mS, satisfying the instant claim 16.
Claim 19 of the ‘846 application disclosed said protein-rich composition comprises, on a dry basis, less than 0.5% (w/w) lipids, satisfying the instant claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631